Citation Nr: 0434162	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-07 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the hips, and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1976, with additional prior active service of 14 years, 2 
months, and 8 days.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision, which determined that 
new and material evidence had not been received to reopen 
claims of entitlement to service connection for degenerative 
joint disease of the hips and right knee.  

In July 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  



FINDINGS OF FACT

1.  In a final decision dated in March 1999, the Board denied 
entitlement to service connection for degenerative joint 
disease of the hips and right knee.

2.  Evidence received since March 1999 includes evidence that 
is not cumulative or redundant of evidence previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claims.  

3.  The veteran's hip and right knee disorders have been 
competently linked to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for 
degenerative joint disease of the hips and right knee.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.   Degenerative arthritis of the hips and right knee was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107; 
38 C.F.R. § 3.303 (2004) 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issues of whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for degenerative joint 
disease of the hips and right knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claims, which were received in July 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the Board denied the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the hips and right knee in a decision dated in 
March 1999.  It is considered final, with the exception that 
the claims may be reopened if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claims in this 
case is the March 1999 Board decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claims.  

In the March 1999 decision, the Board considered the 
veteran's service records, which showed that he sustained 
injuries to the low back and right knee in February 1964 and 
March 1965 incidents, respectively.  Service X-rays of both 
legs and knees were normal.  (It is noted that service 
connection for a right knee laceration scar and a low back 
disability has been established.)  The Board also considered 
various VA outpatient and examination reports, dated 
beginning in 1976, private medical statements dated in August 
1997, and hearing testimony.  

VA records considered by the Board show that on examination 
in September 1976, there was a diagnosis of minimal soft 
tissue loss of the right leg calf with minimal weakness; and 
there were no findings or diagnosis pertinent to the hips.  
Beginning in 1995, VA outpatient treatment and examination 
records show complaints referable to the knees and hips.  X-
rays in May 1995 showed mild degenerative joint disease of 
the hips and bicompartment disease of the knees.  A May 1996 
total body scan revealed findings consistent with 
degenerative changes involving the right hip and both knees, 
among other areas.  

Private records considered by the Board consist of letters 
dated in August 1997 from Robert Boyd, M.D.  He indicated 
that X-rays of the veteran's hips and knees showed 
osteoarthritis.  After noting the veteran's reports of 
injuries during service, Dr. Boyd opined that it was 
"certainly reasonable to assume" that the veteran's 
osteoarthritis was post-traumatic in nature and that the 
veteran had post-traumatic degenerative arthritis.  

At a September 1998 hearing at the RO, the veteran testified 
as to the circumstances surrounding his injuries in service, 
which he alleged to have resulted in degenerative joint 
disease of his hips and right knee.  

The evidence received since the Board's March 1999 decision 
consists of additional VA outpatient and examination records, 
additional private medical statements, and testimony of the 
veteran, some of which were not previously considered by the 
Board.  VA records include outpatient records, dated in 1995 
and 1996, which note osteoarthritis in the veteran's hips and 
right knee.  Private records consist of additional statements 
dated in April 2000 and March 2002 from Dr. Boyd.  In the 
April 2000 statement, Dr. Boyd indicated that he had reviewed 
over 225 pages of documents supplied by the veteran, so that 
he could furnish a medical opinion concerning the etiology of 
the veteran's arthritis.  He stated that such records 
confirmed that the veteran had had "trauma and injuries" as 
he had previously reported.  The doctor stood by his earlier 
comments of the August 1997 letters.  In the March 2002 
statement, Dr. Boyd clarified that he had reviewed the 
veteran's "total military records from 1957 to 1976," as 
well as medical records between 1976 and 1996.  He commented 
that the areas of trauma that the veteran experienced in the 
service were the same areas that he now had arthritis in.  He 
stated that it was known that trauma could cause 
osteoarthritis and that the veteran in fact had 
osteoarthritis.  In testimony given at a hearing before the 
undersigned in July 2004, the veteran described the injuries 
during service that he alleges gave rise to his current 
degenerative joint disease in the hips and right knee.  He 
indicated that he has had no other trauma to his hips other 
than that sustained during service.  He also testified that 
he supplied Dr. Boyd with over 200 pages of medical records 
derived from his period of service and from his visits to VA.  

In regard to the evidence submitted since the March 1999 
Board decision, the Board finds that the private records and 
some of the VA medical records and testimony of the veteran 
were not previously before the Board in March 1999.  Much of 
the veteran's testimony reiterates the circumstances 
surrounding in-service injuries at issue, and thus it is 
duplicative of that previously considered by the Board.  
Nevertheless, the statements dated in April 2000 and March 
2002 from Dr. Boyd are particularly significant.  Dr. Boyd 
had earlier provided statements considered by the Board, and 
the new statements from him essentially confirm his 
previously held opinions.  In any case, the new statements 
are significant for two reasons.  First, they are probative 
of the issue of whether the veteran's current degenerative 
joint disease of the hips and right knee is related to 
documented trauma in service.  Second, his statements not 
only relate current hip and knee disabilities to service but 
they also are based on a review of service and post-service 
medical records furnished by the veteran.  The Board in March 
1999 discounted the value of Dr. Boyd's earlier statements in 
support of the veteran's claims, in part, because they were 
based on history reported by the veteran.  

In light of the fact that such medical evidence appears to 
support the veteran's contention that his degenerative joint 
disease of the hips and right knee can be related back to his 
period of service, the Board finds that the additionally 
received evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156.  Thus, the Board finds that new 
and material evidence has been received since the March 1999 
Board decision that denied service connection for 
degenerative joint disease of the hips and right knee, and 
that the claims are reopened.  Moreover, in view of the 
absence of affirmative evidence adequately rebutting the 
favorable evidence, it is probably correct to conclude that 
the veteran has chronic hip and right knee residuals 
attributable to military service. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the hips and right knee is granted.  



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



